Citation Nr: 0325356	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, status post aortic valve replacement, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for gouty 
arthritis involving both knees, both wrists, right hip, and 
right foot, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
September 1953 and from July 1958 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1998 and August 1998 rating decisions of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the April 1998 rating 
decision, the RO granted a 20 percent evaluation for gouty 
arthritis involving both knees, both wrists, right hip, and 
right foot, effective July 31, 1997, and granted a temporary 
100 percent evaluation for hypertensive cardiovascular 
disease as a result of aortic valve replacement surgery, 
effective from January 15, 1998, through July 18, 1998, and 
assigned a 30 percent evaluation thereafter.  In the August 
1998 rating decision, the RO determined that the 30 percent 
evaluation, effective July 19, 1998, for hypertensive heart 
disease, status post aortic valve replacement, was proper, 
and denied a total rating for compensation based upon 
individual unemployability.  


REMAND

The Board regrets that a remand is necessary in this case.  
In May 2002, November 2002, and April 2003, the Board 
requested that the veteran be examined in connection with his 
claims for increased evaluations, including his claim for a 
total rating for compensation based upon individual 
unemployability.  In May 2002, the Board also requested VA 
treatment records from the VA Medical Center in New Orleans, 
Louisiana.  Examinations were conducted in October 2002, 
January 2003, and May 2003.  VA treatment records, dated from 
September 2000 to August 2002, were received in October 2002.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued a decision in 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which determined 
that the regulation that allows the Board to develop claims, 
which includes having the veteran undergo an examination and 
obtaining additional evidence, 38 C.F.R. § 19.9(a)(2) (2002), 
was invalid.  Specifically, the Federal Circuit stated that 
this regulation allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration without 
having to obtain a waiver from the claimant, which was 
contrary to 38 U.S.C. § 7104(a) (requiring that "[a]ll 
questions in a matter which. . . is subject to decision by 
the Secretary [of Veterans Affairs] shall be the subject to 
one review on appeal to the Secretary.") 

In this case, the Board had the veteran undergo VA 
examinations in October 2002, January 2003, and May 2003 and 
obtained additional VA medical records in connection with his 
claims in conformity with the regulation that allowed the 
Board to develop evidence.  Based upon the holding in 
Disabled American Veterans, the Board cannot consider the 
examination reports or the VA treatment records in its 
consideration of the veteran's claims without the RO having 
first considered the examination reports and treatment 
records, as there is no waiver from the veteran. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should readjudicate the claims 
for entitlement to an increased 
evaluation for hypertensive 
cardiovascular disease, status post 
aortic valve replacement; entitlement to 
an increased evaluation for gouty 
arthritis involving both knees, both 
wrists, right hip, and right foot; and 
entitlement to a total rating for 
compensation based upon individual 
unemployability.  The RO should ensure 
that all notice requirements of the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), have been met 
and it is free to do any additional 
development it finds necessary.  If any 
of the benefits remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the veteran's 
VA claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided during the pendency of the 
appeal, considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




